DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the bi-phase transmission " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change claim 15 dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Bae et al US 20050200421 A1.
     As per claim 1 Alexander et al teaches a transponder (see figs.1 and 2 element 10 and para [0025] for… The optical communication system 20 illustrates use of the optical transponders 10) , comprising: one or more photocells (see fig.5  element 108 and para [0040] for… The selected optical channel is converted by an electro-optical converter 108, typically a photodiode, to an electrical signal and para [0025] for… a WDM system, i.e., a communication system in which individual optical signals correspond to optical channels within a WDM optical signal carried on an optical waveguide) configured to receive waveguide (Examiner note: One of ordinary skill in the art would know or understand that waveguide generates or produces electromagnetic radiation ); and a clock recovery circuit comprising a photoconductor (see fig.5 circuit elements 110 and 112), the photoconductor The electrical signal is amplified by a transimpedance amplifier 110 and routed through a clock and data recovery circuit 112 for retiming. Examiner note: One of ordinary skill in the art would know or understand that the resistor(see fig.5) and the transimpedance is equivalent to a photoconductor and is configured to modify as a function of received radiation or waveguide or wavelength intensity).
          However Alexander et does not teach the photoconductor comprising a source terminal, and a drain terminal coupled to a power source. Bae et al teaches photoconductor comprising a source terminal, and a drain terminal coupled to a power source (see fig.2 element Vdd and para [0014] for…The source terminal of transistor T2 is connected to amplifier 230 and the drain is connected to feedback resistor R1. The source terminal of transistor T1 is connected to amplifier 230 and the drain is connected to feedback resistor R2). It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Alexander to include photoconductor comprising a source terminal, and a drain terminal coupled to a power source. Such modification would facilitate the source terminal of a transistor to be connected to an amplifier and the drain to be connected to feedback resistor and allow the transimpedance to be controlled by DC gain amplifier. In this manner, the feedback would correct any offset and 
        As per claim 3, Alexander and Bae in combination would teach wherein the photoconductor is configured to produce a modulated voltage (see Alexander and para [0042] for…The applied voltage represents the information received from the optical-to electrical converter; alternatively the current may be directly derived from the modulating voltage) signal at a source terminal of the photoconductor in response to a modulated radiation signal incident on the photoconductor as to facilitate the source terminal of a transistor to be connected to an amplifier and the drain to be connected to feedback resistor and allow the transimpedance to be controlled by DC gain amplifier and further maintain a precise operating wavelength of the laser. In this manner, the feedback would correct any offset and thereby providing or enhancing amplifier operating stability in the transponder as taught by Bae (see para [0013]).
        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Bae et al US 20050200421 A1 and in further view of Vannucci et al US 20180167148 A1.
      As per claim 2, Alexander and Bae in combination does not teach, further comprising a reverse antenna system connected to at least one photocell and configured to transmit data. Vannucci teach a loop antenna system (see fig.47 element 4775 and para [0565] for…, the antenna 4775 can be one of a monopole, dipole or loop antenna) connected to at least one photocell (see fig.47 element 4770 and para [0560] for….a photodetector 4770 (e.g., a photodiode), an optic fiber 4765, and an antenna 4775) and configured to transmit data. It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Alexander and Bae to include Vannuci loop antenna which one skilled in the art would understand to perform similar function as a reverse antenna, as to radiate a wireless test signal  based on the electrical signal it would receive from the photodetector and further enable the system to amplify and retransmit the electromagnetic waves back to the source transmission device. Such .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Bae et al US 20050200421 A1 and in further view of  US Okamoto US 20140374571 A1.
      As per claim 4, Alexander and Bae in combination does not teach wherein the clock recovery circuit an amplifier coupled to the source terminal of the photoconductor via a capacitor for receiving the modulated voltage signal and In the pixel array unit, pixels which store charge obtained by photoelectric conversion are arranged in a matrix form. Examiner note: One of ordinary skill in the art would understand that the photoelectric conversion is equivalent to the claimed photoconductor)  via a capacitor (see fig.3 element C2) for receiving the modulated voltage signal and outputting an analog signal generated from the modulated voltage signal; and an inverter (see fig.3 element V and para [0026] for…The output terminal of the comparator PA2 is connected to an input terminal of the inverter V via the capacitor C3.) coupled to the amplifier and configured to digitize (see para [0025] for…. the column ADC circuit 4 includes comparison circuits CP1 to CPn and counters CT1 to CTn in every column) the analog signal of the amplifier to generate the recovered clock (see para [0017] for… The column ADC circuit 4 conducts clock count). It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Alexander and Bae to include the clock circuit of Okamoto as  to calculate an AD conversion value of a pixel signal read out from each of the pixels on the basis of a result of comparison between the pixel signal and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Bae et al US 20050200421 A1 and in further view of Bury US 20120069397 A1.
          As per claim 6, Alexander and Bae in combination does not teach, wherein the transponder has a unique identifier. Bury teaches a transponder has a unique identifier (see para [0031]).  It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Bae et al US 20050200421 A1 and in further view of Ojefors et al US 8330111.
      As per claim 8, Alexander and Bae in combination does not teach, wherein the electromagnetic radiation includes one or more subsets of the sub-terahertz The terahertz frequency range or submillimeter wavelength range which is roughly defined as being between 100 GHz and 10 THz is one of the last `dark` areas in the electromagnetic spectrum and col.6, lines 22-30 for…. apparatus for the detection of electromagnetic radiation in the THz frequency range is suitable in particular for the implementation of a THz heterodyne receiver which mixes the electromagnetic signal to be received with a local oscillator). It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Alexander and Bae to include electromagnetic radiation in the terahertz frequency range of the electromagnetic spectrum of Ojefors as to make it possible to afford a field effect transistor for detection of the power and/or phase of electromagnetic radiation in this particular THz frequency range and facilitate high level of integration density of the detector components. Hence such modification would permit optimum impedance matching between the antenna and the field effect transistor, as taught by Ojefors (see col.3, lines 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Vannuci US 20180167148 A1.
     As per claim 9 Alexander et al teaches a transponder (see figs.1 and 2 element 10 and para [0025] for… The optical communication system 20 illustrates use of the optical transponders 10) , comprising: one or more photocells (see fig.5  element 108 and para [0040] for… The selected optical channel is converted by an electro-optical converter 108, typically a photodiode, to an electrical signal and para [0025] for… a WDM system, i.e., a communication system in which individual optical signals correspond to optical channels within a WDM optical signal carried on an optical waveguide) configured to receive waveguide (Examiner note: One of ordinary skill in the art would know or understand that waveguide generates or produces electromagnetic radiation) and an antenna system connected to at least one photo cell and configured to transmit data. However Alexander et al does not 
    As per claim 13, Alexander and Vannuci in combination would teach wherein the loop antenna system comprises a forward antenna and a reverse antenna which one skilled in the art would understand to perform similar function as a reverse antenna, as to radiate a wireless test signal  based on the electrical signal it would receive from the photodetector and further enable the system to amplify and retransmit the electromagnetic waves back to the source 
   As per claim 14, Alexander and Vannuci in combination would teach, wherein the loop antenna system comprises a single antenna which one skilled in the art would understand to perform similar function as a reverse antenna, as to radiate a wireless test signal  based on the electrical signal it would receive from the photodetector and further enable the system to amplify and retransmit the electromagnetic waves back to the source transmission device. Such modification or combination would allow the transponder to receive the test signals and/or test data from any of the guided waves that were properly received and determine selection of candidate frequenc(ies) or/and guided wave mode(s) and enhance the system capability.
   As per claim 16, Alexander and Vannuci in combination would teach, wherein the reverse antenna system comprises at least one loop antenna surrounding the one or more photo cells to radiate a wireless test signal  based on the electrical signal it would receive from the photodetector and further enable the system to amplify and retransmit the electromagnetic waves back to the source transmission device. Such modification or combination would allow the transponder to receive the test signals and/or test data from any of the guided .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al US 20110013911 A1 in view of Vannuci US 20180167148 A1 and in further view of Shen et al US 20170064570 A1.
          As per claim 10, Alexander and Vannuci in combination do not teach wherein the transponder is configured to transmit its identifier with a modulated current through the reverse antenna system. Shen et al teaches to transmit its identifier with a modulated current through the reverse antenna system (see fig.4 and para [0084] for…. The demodulation circuit 302 demodulates the current modulation signal to obtain the identifier information of the antenna RF port, and 
Allowable Subject Matter
Claims 5, 7, 11-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 19-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the modulated voltage signal at the source terminal of the photoconductor is determined by a ratio of the resistance of the photoconductor and the resistor, as recited in claim 5. wherein the transponder is a monolithic integrated circuit sized about 2 mm or less x 2 mm or less x 0.2 mm or less in thickness, as recited in claim 7. wherein the reverse antenna system comprises one or more antennas and a plurality of electronic switches, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8994457 B2 or US 20090243729 A1 or US 20080304527 A1 or US 20050200421 A1 or 20140119746 A1 or US 20120224868 A1 or US 20110013911 A1 or US 20050200421 A1 US 20160182155 A1 US 20140049323 A1 4870367 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633